Citation Nr: 1535376	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos or herbicides.

2.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits on appeal.

In November 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The case was most recently remanded in April 2014, and has since been returned to the Board for adjudication.  

It appears that in a September 2014 statement, the Veteran is raising additional claims, but they have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  COPD was not first manifested during active duty, and the preponderance of the evidence is against a finding that the current disability is related to military service, to include alleged herbicide and/or asbestos exposure therein.

2.  A prostate disability was not first manifested during active duty, and the preponderance of the evidence is against a finding that the current disability is related to military service, to include alleged herbicide exposure therein.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2014).

2.  A prostate disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2008 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, and asked questions that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

VA was unable to obtain outstanding VA treatment records from the Mountain Home VAMC dated from 1994 to 2004.  The Veteran was informed of the unavailability of these records and was asked to submit any copies that he may have in his possession.  He indicated that he did not have any copies to submit.  As such, the Board finds that all reasonable attempts were made to obtain these records, and any further attempts would be futile.  

The Board is also aware of the response provided by the National Archives and Records Administration (NARA).  It stated that that it required further detail to narrow down the dates for which the Veteran contends he was exposed to herbicides in order to search the deck logs.  The Board finds, however, that the medical evidence of record is adequate to decide this claim as the September 2014 examiners found no evidence that the Veteran's COPD and BPH with chronic prostatitis are related to any exposure to herbicides and/or asbestos.  In other words, even if these records showed the Veteran had exposure to herbicides and/or asbestos, COPD and BPH with chronic prostatitis are not presumptively related to herbicide exposure, and the VA examiners have found no direct association between the claimed disabilities and possible exposures to herbicides and/or asbestos during service.  As such, there was substantial compliance with the April 2014 remand directives related to confirming exposure to herbicides and/or asbestos.  

The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, VA opinions were obtained in September 2014.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and the prostate examiner physically examined the Veteran.  Based on the foregoing, the examiners concluded that the Veteran's COPD and BPH with chronic prostatitis were not due to or aggravated by an event, disease, or injury incurred during active service-or any exposure to herbicides and/or asbestos.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the September 2014 VA examinations and reports; the association of outstanding treatment records; attempts to confirm any exposure to herbicides and/or asbestos, and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  

The regulations, however, do not provide presumptive service connection for COPD or benign prostatic hypertrophy (BPH), nor does it provide presumptive service connection for COPD or BPH, based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of the General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun-line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  As detailed in Training Letter 10-06, open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  

The Board has considered the recent case of Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), wherein the United States Court of Appeals for Veterans Claims found that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  In particular, the Court could not discern any reason as to why in VA's determination certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay are brown water but Vung Tau Harbor, Da Nang Harbor and Cam Ranh Bay are blue water.  Here, the record reflects the Veteran's presence aboard ship north of Da Nang Harbor to the Demilitarized Zone, and the service department records do not confirm any docking of the Veteran's ship at Da Nang Harbor.  For this reason, the Board finds that the holding of Gray is not applicable to this case.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran also contends that his COPD is related to asbestos exposure in service.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the appellant was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the appellant was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has COPD and a prostate disability due to exposure to asbestos and/or Agent Orange during service.  He contends that while serving on the U.S.S. Cone, his ship was docked at Da Nang Harbor, Vietnam, and he went ashore numerous times.  He maintains that he was in-country Vietnam, and stepped on Vietnamese soil.  

Upon enlistment physical examination in June 1971, the Veteran was noted to have loud persistent wheezing in the right anterior apex.  X-ray of the chest was normal.  He was diagnosed as having bronchial mucus plug, not considered disabling.  The Veteran was not treated for any prostate complaints or lung-related complaints during service.  He was treated for a cold, but was not otherwise shown to have lung problems.  Discharge physical examination in May 1973 was negative for any lung or prostate disorders.  Chest x-ray at that time was within normal limits.  

The Veteran testified that he was first treated for COPD in 1992.  He recalled a history of chronic tonsillitis and chronic bronchitis over the years.  He reported that his prostate problems began in the early-2000s.  

In his August 2008 application for compensation, the Veteran was asked whether he served in Vietnam.  The Veteran checked the box off that said "no."  As for the questions related to asbestos exposure and herbicide/Agent Orange exposure, the Veteran also checked off the boxes saying "no" as to whether he was exposed to asbestos or herbicides.  

Following his service connection claim, the RO made a PIES (Personnel Information Exchange System) request to determine whether the Veteran had in-country service in the Republic of Vietnam.  The November 2008 response stated:

WE ARE UNABLE TO DETERMINE WHETHER OR NOT THIS VETERAN SERVED IN THE REPUBLIC OF VIETNAM.  THE VETERAN SERVED ABOARD THE (CONE DD 866) WHICH WAS IN THE OFFICIAL WATERS OF THE REPUBLIC OF VIETNAM FROM 09-DEC-l972 to 03-JAN-1973, 14-JAN-l973 to 06-FEB-1973.  HOWEVER, THE RECORD PROVIDES NO CONCLUSIVE PROOF OF IN-COUNTRY SERVICE.

A report from the U.S. Army and Joint Services Records Research Center (JSRRC) dated March 2009 notes that during the Veteran's service aboard the U.S.S. Cone, from December 9-15, 1972, the ship conducted Naval Gunfire Support (NGFS) operations in the coastal waters of Vietnam from north of Da Nang to the demilitarized zone (DMZ).  Additionally, from December 19, 1972, to January 3, 1973, the ship conducted another period of NGFS operations north of the DMZ off the coast of North Vietnam.  Also, from January 15-23, 1973, the ship conducted NGFS operations, and then remained on station as a supporting element after the signing of a cease-fire, from January 29 to February 6, 1973.

Of record is a VA memorandum lists Navy jobs and the possibility of their exposure to asbestos.  The Veteran's military specialty was yeoman, and this is noted to have a minimal probability of exposure to asbestos.  

In November 2010, the Veteran's shipmate submitted a statement to verify that they went ashore in Vietnam.  He indicated that the U.S.S. Cone docked at Da Nang Harbor sometime in December 1972.  There was an accident involving a helicopter and the ship, and the ship was directed to Da Nang Harbor to have the helicopter lifted off the ship.  The shipmate went ashore to restock supplies.  

The Veteran also submitted online medical articles related to COPD and asbestos exposure.  One article states that the main cause of COPD is smoking, but that there is some evidence that asbestos may contribute to COPD.  The other article shows the use of asbestos on Navy ships.  He also submitted articles related to herbicides and Veterans.  

Following the April 2014 remand, VA contacted the National Archives and Records Administration (NARA) to determine whether the Veteran's ship was actually docked at Da Nang Harbor.  The deck logs searched were July 1, 1971, to August 31, 1971; July 1, 1972, to August 31, 1972; and April 1, 1973, to May 25, 1973.  A brief search of these records showed no docking at Da Nang Harbor, and the NARA personnel indicated that these documents were too many to search without specific dates and times.  

In September 2014, the Veteran's claims file was sent for a VA opinion.  The examiner indicated that there is no conclusion evidence that the Veteran was actually exposed to asbestos exposure during service, but he nevertheless provided the requested opinion.  Following extensive review of the claims file, the pulmonary physician provided the following opinion:  

The role of asbestos exposure alone as a cause of chronic airway obstruction remains uncertain and controversial.  Some researchers believe that there is evidence for a significant dose-response relationships and an increase in functional changes in parallel to an increase due to the latency period.  In other words, if the individual had a large exposure to inhaled asbestos fibers the airway disease would manifest late after some time.  In non-smokers, asbestos induced lung airflow impairment is clinically small.  However, some researchers believe that some individuals demonstrate functional impairment that is of clinical relevance and into the pathological range.  Other investigators believe that asbestos workers who also smoke may experience a synergistic effect on lung function.  It should be reiterated that there is little actual evidence substantiating a causal effect of asbestos in chronic obstructive airway disease.  In addition, this Veteran's radiographs [lack] evidence for exposure to asbestos.  In other words there are no pleural or parenchymal changes that indicate asbestos exposure or asbestos related disease

The Veteran has also claimed herbicide exposure and herbicide related airway obstruction.  The manner and extent of his exposure to herbicides was not provided.  It is not apparent the US Navy has conceded that this Veteran was exposed to herbicide.  Even so, there is no evidence in the medical literature to suggest that exposure to herbicide, and in particular Agent Orange, adversely affects measures of lung function.	

On the other hand, this Veteran has a 40 pack year history of cigarette smoking.  Cigarette smoking is the most common cause of COPD.  In developed countries, such as the US, cigarette smoking is responsible for 95% of the cases of COPD.

It can be stated with confidence that this Veteran's COPD is not due to exposure to herbicide.  While there is some evidence in the medical literature to support the notion that inhalation of asbestos fibers can cause or contribute to the acquisition of airway obstruction, there is not universal agreement on this concept.  This Veteran had neither a massive nor extended exposure to asbestos.  In fact, it is not evident that he was actually exposed to asbestos.  It is therefore, less likely than not that this Veteran's COPD is related to his military service.  This Veteran's COPD is almost certainly due to his habit of inhaling combusted tobacco products. 

In September 2014, a VA opinion was obtained with respect to the Veteran's prostate disability.  Biopsy of the prostate shows benign prostatic tissue with atrophy and acute and chronic inflammation.  The Veteran was diagnosed as having BPH, chronic prostatitis, and bladder neck obstruction (BNO).  Following review of the records, the examiner provided the following opinion:

Certainly there has been established a link between [Agent Orange] exposure and development of prostate cancer.  However, I am not aware of any link between herbicide or asbestos exposure and BPH or chronic prostatitis.  I have to conclude that the BPH is more likely to be 2nd to age and being male.  It is less [likely than not] to be 2nd to his military service.  Having some documented chronic prostatitis does increase his chances for development of prostate cancer and requires followup.

The Veteran continues to be treated at the VA Medical Center for his prostate disability and COPD.  These records do not show any link between the Veteran's COPD and BPH and his military service-to include any exposure to herbicides or asbestos.  

Upon careful review of the record, the Board finds that the preponderance of the evidence is against finding that the Veteran has COPD or BPH related to his military service, including any exposures to herbicides or asbestos.  

First, the Board finds that the preponderance of the evidence is against finding that the Veteran served in-country Vietnam.  The records from the JSRRC and NARA do not show that the Veteran stepped on the ground in Vietnam.  The Board is aware of the buddy statement submitted by a fellow sailor indicating that they retrieved supplies in Vietnam while docked in Da Nang Harbor, as well as the Veteran's statement that he went in-country Vietnam many times.  The Board finds the Veteran's statements to lack credibility-namely because he has provided inconsistent statements.  Importantly, in his August 2008 application for compensation, he specifically denies any service in Vietnam and any exposure to herbicides during service.  The Board finds, however, that the official service department records finding no conclusive proof of Vietnam service more probative than the statements made by the Veteran and his buddy that they actually went ashore in Vietnam.  

As noted above, COPD and BPH with chronic prostatitis are not presumptive diseases due to herbicide exposure.  Therefore, service connection for these two disabilities on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307.  Nevertheless, the Veteran may be entitled to service connection for COPD and BPH if the record shows that these are directly related to his military service.  The Board finds, however, that the preponderance of the evidence shows they are not.  

With regards to asbestos exposure, there is no conclusive evidence that the Veteran was actually exposed to asbestos during service.  His military occupation as a yeoman has been determined to have a minimal probability of exposure to asbestos.

Nevertheless, even if the Veteran was exposed to herbicides and asbestos during service, the preponderance of the evidence is against finding that his COPD and prostate disability are related to service.  There was no treatment for chronic lung or prostate problems during service or for many years following service.  As noted above, his COPD was diagnosed in 1992 and his prostate problems began in the early-2000s.  

The Veteran contends that his COPD is either caused by exposure to herbicides, including Agent Orange or exposure to asbestos during service.  The Board finds that the most probative evidence as to the etiology of his COPD is the September 2014 VA examiner's opinion finding that the COPD is not related to any asbestos exposure and is more likely than not related to his smoking history.  The VA examiner provided a detailed rationale and is consistent with the evidence of record.  Additionally, in the September 2014 report, the examiner opined that there was insufficient evidence to show that the COPD was caused or aggravated by exposure to asbestos and/or herbicides.  Importantly, there is no clinical opinion to the contrary.  
 
The Veteran contends that his prostate disability is related to exposure to herbicides, including Agent Orange or exposure to asbestos during service.  The Board finds the most probative evidence as to the etiology of his BPH with chronic prostatitis and BNO is the September 2014 opinion finding no relationship between is prostate disability and his military service.  This VA examiner also provided a detailed rationale and it is consistent with the evidence of record.  Importantly, the examiner found no relationship between BPH with chronic prostatitis and exposure to herbicides or asbestos during service.  The examiner opined that the Veteran's symptoms were most likely due to his age and being male.  Again, there is no clinical opinion to the contrary.  

Given these rationales and the fact that the both the Veteran's claims file and the reported relevant and accurate history were considered by the examiners, the Board finds the September 2014 opinions to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).  For these reasons, the Board finds the September 2014 opinions are the most probative evidence regarding the etiology of the Veteran's COPD and BPH with chronic prostatitis.

The Board appreciates the assertions made by the Veteran that his current COPD and BPH with chronic prostatitis were caused or aggravated by exposure to asbestos and/or herbicides during service.  The Board finds, however, that the Veteran is not competent to say that his COPD and BPH with chronic prostatitis were caused or aggravated by asbestos and/or herbicide exposure.  Although breathing problems and urinary complaints are matters that can be observed and described by a lay person, a diagnosis of COPD and BPH with chronic prostatitis is not.  Moreover, some of his symptoms can be observed and described by a lay person, but diagnosing it as secondary to exposure to asbestos and/or herbicides is beyond the competency of a lay person.  Finally, he lacks the specialized knowledge to connect the current diagnoses of COPD and BPH with chronic prostatitis to his service.  The former represents an observed cause and effect relationship, while the latter relies upon medical knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, a man is aware he is limping, but may not be able to identify the actual reason why.

With regard to the treatise evidence that the Veteran has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the Veteran submitted numerous articles and arguments regarding COPD and herbicide and/or asbestos exposure.  These articles, however, do not specifically relate to the Veteran's particular case.  These submissions do not analyze the relationship between the Veteran's COPD and BPH with chronic prostatitis and his possible exposure to asbestos and/or herbicides during service.  This evidence is generalized in nature; in other words, it considers none of the specific facts in the Veteran's case.  As such, the Board places little weight on this submission, and the findings of the September 2014 examiners far outweigh the general assertions in the online articles and submissions from the Veteran.

With that being said, the findings of the September 2014 examiners-finding no link between the Veteran's currently diagnosed COPD and BPH with chronic prostatitis and an event, injury, or disease incurred during service, or due to asbestos and/or herbicide exposure-is the most probative evidence of record.  Again, the September 2014 examiners provided very detailed opinions after extensive review of the Veteran's claims file, including his contentions.  Thus, these examiners' opinions are given more probative value than the lay evidence presented by the Veteran that has been found to lack either competence or credibility. 

The Board is not concluding that the Veteran was not exposed to asbestos and/or herbicides during service, but without medical evidence of a disability due to that exposure, the claims must be denied.  Exposure to asbestos or herbicides, in and of itself, is not considered a disability for VA purposes.

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed COPD and BPH with chronic prostatitis in any way etiologically related to his period of service-including exposure to asbestos and/or herbicides.  Accordingly, the claim for service connection for these two disabilities must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for COPD is denied.

Service connection for BPH with chronic prostatitis is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


